MEMORANDUM**
Adolfo Hernandez-Cruz appeals his 27-month sentence imposed following his guilty plea conviction for transportation of illegal aliens, in violation of 8 U.S.C. § 1324(a) (1) (A) (ii). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for clear error the district court’s factual finding that the defendant was not a minimal or minor participant for purposes of U.S.S.G. § 3B1.2. United States v. Pena-Gutierrez, 222 F.3d 1080, 1091 (9th Cir. 2000). We affirm.
The district court did not err by denying Hernandez-Cruz a downward adjustment under section 3B1.2 because Hernandez-Cruz did not demonstrate that he was substantially less culpable than other participants in the crime. See id. at 1091-92; see also United States v. Hernandez-Franco, 189 F.3d 1151, 1160 (9th Cir.1999).
The record does not support Hemandez-Cruz’s contention that the district court failed to analyze Hernandez-Cruz’s role in relation to all participants.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.